                   Case 19-14609-JKO
Filing # 82214691 E-Filed               Doc 12-5
                          12/17/2018 02:53:56 PM Filed 04/15/19 Page 1 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 2 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 3 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 4 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 5 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 6 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 7 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 8 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 9 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 10 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 11 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 12 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 13 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 14 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 15 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 16 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 17 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 18 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 19 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 20 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 21 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 22 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 23 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 24 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 25 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 26 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 27 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 28 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 29 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 30 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 31 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 32 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 33 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 34 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 35 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 36 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 37 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 38 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 39 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 40 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 41 of 44
Case 19-14609-JKO   Doc 12-5   Filed 04/15/19   Page 42 of 44
                   Case 19-14609-JKO
Filing # 82214691 E-Filed              Doc 12-5
                          12/17/2018 02:53:56 PM Filed 04/15/19 Page 43 of 44
                   Case 19-14609-JKO
Filing # 82214691 E-Filed              Doc 12-5
                          12/17/2018 02:53:56 PM Filed 04/15/19 Page 44 of 44
